OPINION

Per Curiam:

By reason of pleas of nolo contendere the ¿ppellant stands convicted of grand larceny and of two counts of burglary and presently is serving concurrent sentences therefor at the *344Nevada State Prison. He seeks to annul those judgments and sentences since appropriate inquiry regarding his waiver of constitutional trial rights was not made when his pleas of nolo contendere were accepted. Although such inquiry was not made, it does appear from the record that his pleas were voluntarily and intelligently entered with knowledge of the consequences thereof, and that the canvass met the requirements recognized in Heffley v. Warden, 89 Nev. 573, 516 P.2d 1403 (1973); Armstrong v. Warden, 90 Nev. 8, 518 P.2d 147 (1974); Patton v. Warden, 91 Nev. 1, 530 P.2d 107 (1975). The district court properly denied the appellant’s petition for post-conviction relief.
Affirmed.